Specimen Document

EXECUTIVE SEVERANCE PLAN

1. GENERAL POLICY.

In order to attract and retain the appropriate level of talent for its executive
positions, The Scotts Company LLC (the “Company”) will provide Severance
Benefits to Executives in the event that their employment is terminated without
Cause in accordance with the terms of this Executive Severance Plan (the
“Plan”).

2. ELIGIBLE PARTICIPANTS.

2.1. Designation of Eligibility. The Board of Directors of the Scotts
Miracle-Gro Company (the “Board”) or the Compensation and Organization Committee
of the Board (the “Committee”) shall determine whether an associate is initially
eligible, whether that associate retains that eligibility to receive Severance
Benefits under this Plan and the level of benefits to which that associate may
become entitled as provided herein. Eligibility decisions shall be made by
official action of the Board or the Committee, or the individual or committee to
whom a delegation is made by the Board or the Committee. Eligible associates
shall be called “Executives” for the purposes of this Plan. An Executive
designated as eligible will be informed in writing and asked to sign a
“Participation Agreement,” in the form specified by the Company, and Executives
who thereafter become ineligible shall likewise be informed in writing and the
Participation Agreement shall then be null and void. Subject to paragraphs 2.2
and 2.3, Eligibility shall be effective on the date established in the official
eligibility decision. If an Executive is notified of ineligibility or
termination of the Plan, such notice shall be effective on the first anniversary
of the date that the Executive is notified of that decision. Each Executive must
acknowledge, by executing the Participation Agreement, that this Plan supersedes
any prior agreement, arrangement, plan or program for the payment of severance,
salary continuation or the provision of other severance benefits, as well the
Executive’s acceptance of the authority of the Board and the Committee under
Article 4.

2.2. Notice of Eligibility. Except as otherwise specifically provided in a
Participation Agreement, an Executive is eligible for Severance Benefits under
this Plan only if the Executive receives a Notice of Termination from the
Company. “Notice of Termination” means a written notice expressly stating the
Company’s decision to terminate the Executive’s employment without Cause.

2.3. Acknowledgment and Release. Executives are eligible for Severance Benefits
under this Plan only if, within sixty days after the Effective Date of
Termination, or such later date as is permitted by law for signing and
revocation, but not in excess of seventy days, they have signed and not revoked
a release agreement approved by the Company and effective after the Effective
Date of Termination (a “Release”). An Executive must also acknowledge in the
Participation Agreement that the Severance Benefits must be repaid, and the
payment of any future Severance Benefits , if any, will cease in the event that
the Company determines in its sole discretion that the Executive has breached
any post-employment obligations owed to the Company, including those set forth
in any non-competition, non-solicitation and confidentiality provision signed by
the Executive.

2.4. Release. The Company shall provide a Release to the Executive on or shortly
after the Effective Date of Termination, and the Executive may execute the
Release during the time period permitted by applicable law. After the execution
of the Release, without revocation, and the Company makes the payments referred
to in Article 3, the Company shall have no further obligations under this Plan
to the Executive. Except for any payments made under this Plan, the Company
shall have no further severance obligations to the Executive, whether under
another agreement or plan, and no additional severance will be payable in
connection with the Executive’s termination of employment.

3. SEVERANCE BENEFITS. Provided that the conditions of Section 2 are satisfied,
an Executive shall be entitled to receive the payments and benefits specified in
the Participation Agreement or as otherwise specified below (“Severance
Benefits”). Unless otherwise specified in a Participation Agreement, payments,
in accordance with the Company’s normal payroll processes and withholding
practices, shall commence within sixty days after the Effective Date of
Termination, or such later date as is permitted by law for signing and revoking
the Release, but not in excess of seventy days. For the purposes of the Plan
(although not relevant to every Executive):

3.1. Base Salary. “Base Salary” means, except as specified in the Participation
Agreement, the salary of record for the Executive in United States dollars as
annual salary excluding all other amounts received, including under incentive or
other bonus plans, whether or not deferred.

3.2. Target Bonus Opportunity. “Target Bonus Opportunity” means, for any fiscal
year, the amount of money determined by multiplying the Executive’s bonus target
percentage with respect to his or her annual bonus award by the Executive’s then
Base Salary. For example, if the Executive’s Base Salary is $100,000.00 and the
Executive’s bonus target percentage with respect to his or her annual bonus
award is 25%, then the Executive’s Target Bonus Opportunity is $25,000.00.

3.3. Prorated Annual Bonus Award. “Prorated Annual Bonus Award” means, for any
fiscal year, the annual bonus award that the Executive would have received had
the Executive remained employed for the entire fiscal year/performance period,
but prorated based on the actual Base Salary paid to the Executive during such
fiscal year for services rendered through the Effective Date of Termination. For
the purposes of this paragraph, the Committee will not exercise its discretion
as to the subjective portion of the annual bonus award.

3.4. Benefits and Benefit Payment. An Executive shall be eligible to elect COBRA
continuation benefits as to medical, dental, and vision insurance benefits, and
participation in the Employee Assistance Program as provided by applicable law.
At the time severance is paid, pursuant to the first paragraph of this
Section 3, the Company shall also pay Executive, an amount equal to the excess
of the then COBRA premium charged by the Company to terminated employees, as in
effect from time to time, over the premium for such benefits charged to active
employees, applicable to the benefits for which Executive was enrolled at the
Effective Date of Termination (a “Benefit Payment”). This Benefit Payment will
be made for each month starting with the month following the Effective Date of
Termination for the length of the “Severance Period,” as set forth in the
Participation Agreement, but no more than eighteen months.

3.5. Outplacement Payment. In order to assist the Executive with his or her
transition, the Executive shall be entitled to receive outplacement services at
the level in place under the Company’s outplacement program in effect on the
Effective Date of Termination.

3.6. Vested Benefits. All other benefits to which the Executive has a vested
right, as of the Effective Date of Termination, shall be paid or provided
according to the provisions of the governing plan or program.

3.7. Changes in Benefits. Any change to this Plan that alters the Severance
Benefits described in this Section 3 or in the Participation Agreement shall
take effect one year after that change is adopted by official action of the
Board or the Committee. The previous sentence notwithstanding, this Plan may be
modified and altered at any time in order to comply with applicable laws
including tax or securities laws.

3.8. Tax Withholdings. All payments described herein or in the Participation
Agreement shall be reduced by applicable withholdings and paid pursuant to the
Company’s ordinary payroll practices. No interest shall accrue on any such
payments.

3.9. Forfeiture. Any attempt by an Executive to negotiate or demand greater
benefits than those set forth above shall constitute a rejection of the
Severance Benefits and terminate the Executive’s eligibility for Severance
Benefits, effective immediately.

3.10. Code Section 409A Compliance. It is the Company’s intent that amounts paid
under this Plan shall not constitute “deferred compensation” as that term is
defined under Section 409A of the Internal Revenue Code of 1986, as amended
(“Code Section 409A”), and the regulations promulgated thereunder, because the
amounts paid under this Plan are structured to comply with the “short-term
deferral” exception to Code Section 409A. However, if any amount paid under this
Plan is determined to be “deferred compensation” within the meaning of Code
Section 409A and compliance with one or more of the provisions of this Plan
would cause or would result in a violation of Code Section 409A, then such
provision shall be interpreted or reformed in the manner necessary to achieve
compliance with Code Section 409A, including but not limited to, the imposition
of a six (6) month delay in payment to any “specified employee” (as defined in
Code Section 409A) following such specified employee’s date of termination which
entitles him or her to a payment under this Plan. All payments to be made upon a
termination of employment under this Plan may only be made upon a “separation
from service” under Code Section 409A. In no event may the Executive, directly
or indirectly, designate the calendar year of a payment and where payment may
occur in one year or the next, it shall be made in the second year.

4. ADMINISTRATION PROVISIONS.

4.1 Adoption and Modification. This Plan has been adopted by the Committee.
Modifications to, or termination of, this Plan can occur only in writing through
official action of the Board, the Committee, or a designee of the Board or the
Committee. Any communications or other purported modifications to this Plan that
have not been so adopted are void. In no case can this Plan be modified or
terminated, or the eligibility of an Executive revoked for two years following a
Change in Control.

4.2 Claims and Appeals.

A. Filing Claims. Any Executive who believes he or she is entitled to Severance
Benefits may file a claim for benefits with the Committee (or its designee).

B. Notification to Claimant. If a claim is wholly or partially denied, the
Committee (or its designee) will furnish written or electronic notification (in
accordance with Department of Labor Regulations Section 2520.104b-1(c)) of the
decision to the Executive within 90 days of receipt of the claim in a manner
calculated to be understood by the Executive. Such notification shall contain
the following information:



  (1)   the specific reason or reasons for the denial;



  (2)   specific reference to pertinent Plan provisions upon which the denial is
based;



  (3)   a description of any additional material or information necessary for
the claimant to perfect the claim and an explanation of why such material or
information is necessary; and



  (4)   a description of the Plan’s claims review procedures describing the
steps to be taken and the applicable time limits to submit claims for review,
including a statement of the Execuitve’s right to bring a civil action under
ERISA section 502(a) following an adverse benefit determination on review.

If special circumstances require an extension of time for the Committee (or its
designee) to process the claim, the 90-day period may be extended for an
additional 90 days. Prior to the termination of the initial 90-day period, the
Executive shall be furnished with a written or electronic notice setting forth
the reason for the extension. The notice shall indicate the special
circumstances requiring an extension of time and the date by which the Committee
(or its designee) expects to render the benefit determination.

C. Review Procedure. An Executive or his or her authorized representative may,
with respect to any denied claim:



  (1)   request a full and fair review upon a written application filed within
60 days after receipt by the claimant of written or electronic notification of
the denial of his or her claim;



  (2)   submit written comments, documents, records and other information
relating to the claim for benefits; and



  (3)   upon request, and free of charge, be provided reasonable access to and
copies of documents and records and other information relevant to the claim for
benefits.

Upon receipt of a timely, written application for review, the Committee (or its
designee) shall undertake a review, taking into account all comments, documents,
records and information submitted by the Executive relating to the claim without
regard to whether the information was submitted or considered in the initial
benefit determination. If the Executive (or his or her duly authorized
representative) fails to appeal the initial benefit determination to the
Committee (or its designee) in writing within the prescribed period of time,
then the Committee’s (or its designee’s) adverse determination shall be final,
binding and conclusive.

Any request or submission must be in writing and directed to the Committee (or
its designee). The Committee (or its designee) will have the sole responsibility
for the review of any denied claim and will take all steps appropriate in light
of its findings.

D. Decision on Review. The Committee (or its designee) will render a decision
upon review no later than 60 days after receipt of the request for a review. If
special circumstances (such as the need to hold a hearing on any matter
pertaining to the denied claim) warrant additional time, the decision will be
rendered as soon as possible, but not later than 120 days after receipt of the
request for review. Written notice specifying the circumstances requiring an
extension will be furnished to the Executive prior to the commencement of the
extension. The decision on review will be in writing and will include specific
reasons for the decision, written in a manner calculated to be understood by the
Executive, as well as specific references to the pertinent provisions of the
Plan on which the decision is based, including a statement of the Executive’s
right to bring a civil action under ERISA section 502(a). If the decision on
review is not furnished to the Executive within the time limits prescribed
above, the claim will be deemed denied on review.

4.3 Administration. The Committee shall serve as the “Plan Administrator” of the
Plan and the “named fiduciary” within the meaning of such terms as defined in
ERISA. The Plan Administrator shall have full power and discretionary authority
to determine eligibility for Severance Benefits and to construe the terms of the
Plan, including, but not limited to, the making of factual determinations, the
determination of all questions concerning benefits and procedures for claim
review and the resolution of all other questions arising under the Plan.
Severance Benefits under the Plan will be payable only if the Plan Administrator
determines in the Plan Administrator’s discretion that the Executive is entitled
to them. The decisions of the Plan Administrator shall be final and conclusive
with respect to all questions concerning the administration of this Plan.

The Plan Administrator may delegate to other persons responsibilities for
performing certain of the duties of the Plan Administrator under the terms of
this Plan and may seek such expert advice as the Plan Administrator deems
reasonably necessary with respect to the Plan. The Plan Administrator shall be
entitled to rely upon the information and advice furnished by such delegatees
and experts, unless actually knowing such information and advice to be
inaccurate or unlawful. The Plan Administrator has discretionary authority to
grant or deny benefits under this Plan. In no event shall an Executive or any
other person be entitled to challenge a decision of the Plan Administrator in
court or in any other administrative proceeding unless and until the claim and
appeals procedures established under this Plan have been complied with and
exhausted.

4.4 Change in Control. This Plan shall be binding on the Company’s successors,
including following a Change in Control.

4.6 No Assignment. Severance Benefits payable under the Plan shall not be
subject to anticipation, alienation, pledge, sale, transfer, assignment,
garnishment, attachment, execution, encumbrance, levy, lien, or charge, and any
attempt to cause such Severance Benefits to be so subjected shall not be
recognized, except to the extent required by law.

4.7 No Employment Rights. This Plan shall not confer employment rights upon any
person. No person shall be entitled, by virtue of the Plan, to remain in the
employ of the Company and nothing in the Plan shall restrict the right of the
Company to terminate the employment of any associate or other person at any
time, for any reason and with or without notice or cause.

4.8 Plan Funding. No associate shall acquire by reason of the Plan any right in
or title to any assets, funds, or property of the Company. Any severance pay
which becomes payable under the Plan is an unfunded obligation and shall be paid
from the general assets of the Company. No employee, officer, director or agent
of the Company personally guarantees in any manner the payment of Severance
Benefits.

4.9 Applicable Law. This Plan shall be governed and construed in accordance with
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and
in the event that any reference shall be made to State law, the laws of the
State of Ohio shall apply, without regard to its conflicts of law provisions.

4.10 Severability. If any provision of the Plan is found, held or deemed by a
court of competent jurisdiction to be void, unlawful or unenforceable under any
applicable statute or other controlling law, the remainder of the Plan shall
continue in full force and effect.

5. DEFINITIONS.

5.1 “Cause” shall be as defined in The Scotts Miracle-Gro Company Amended and
Restated 2006 Long-Term Incentive Plan or, if a successor long-term incentive
plan is adopted, then beginning one year after the effective date of the
successor plan, Cause shall be as defined in that successor plan.

5.2 “Change in Control” shall be as defined in The Scotts Miracle-Gro Company
Amended and Restated 2006 Long-Term Incentive Plan or, if a successor long-term
incentive plan is adopted, then beginning one year after the effective date of
the successor plan, Change in Control shall be as defined in that successor
plan.

5.3 “Effective Date of Termination” means the date on which a termination of the
Executive’s employment occurs as specified in the Notice of Termination. For
purposes of this Agreement, references to a “termination of employment” or any
form thereof shall mean a “separation from service” as defined under
Section 409A of United States Internal Revenue Code of 1986, as amended from
time to time.

